UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-4649



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

             versus


LADARCUS OMAR NESBITT,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cr-00412-GRA)


Submitted:    November 15, 2007         Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. W. Walter Wilkins, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ladarcus Omar Nesbitt appeals the district court’s order

revoking his supervised release and sentencing him to six months’

imprisonment.      Nesbitt’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but suggesting that the district

court erred by revoking supervised release and sentencing Nesbitt

based on supervised release violations.        Nesbitt has been informed

of his right to file a pro se supplemental brief, but has not done

so.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.              Nesbitt admitted to

violations    of   his   supervised    release,   and    his   sentence   was

reasonable.   Accordingly, we affirm the district court’s judgment.

          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.       If the client requests that such a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy thereof was served on the client.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                   AFFIRMED


                                  - 2 -